LANDAUER

 

December 2, 2011

 

Michael Burke

## ### ######## ##.

###########, ## #####

 

Dear Michael:

 

I am privileged and happy to extend this offer of employment to join the
management team at Landauer, Inc. as the Sr. VP and Chief Financial Officer
reporting to me. Your start date is projected to be January 3, 2012 predicated
on the successful completion of the background check. The following is a summary
of the terms and conditions of this offer:

 

 * Annual Cash Compensation. Your annual base salary equivalent will be
   $350,000, effective as of your start date. You will have the opportunity to
   earn annual bonuses under the Company’s Incentive Compensation Plan for
   Executive Officers, with a target incentive bonus opportunity of not less
   than 40% of base salary. Beginning on your start date, we will prorate the
   annual bonus target amount of $140,000 through the end of the Fiscal 2012
   year (9/30/2012) and pay you that amount with annual bonus checks in November
   of 2012.



 * Restricted Stock Signing Bonus. The following signing restricted stock grant
   of the Company’s common stock will be made to you upon your commencement of
   employment: $150,000 of restricted stock value that will vest 50% at the end
   of year two of employment and 50% at the end of year three of employment.



 * Cash Signing Bonus. A bonus of $150,000 will be paid to you on the first
   payroll following your commencement of employment. 100% of the signing bonus
   must be repaid to the Company if you resign within the first year of
   employment.



 * Long-Term Incentive Opportunity. You will be granted an annual long-term
   incentive opportunity with target of not less than $223,231 over a three-year
   performance period, based on the attainment of performance goals and or
   continued service, as determined by the Company’s Board of Directors.



 * Benefits. You will be eligible to participate in the Company’s employee
   benefit programs, as offered to new employees currently and subject to any
   future modifications, including the 401(k) program with a 50% match on the
   first six percent of your contributions and an annual discretionary profit
   sharing component targeted at two percent of salary when the company achieves
   its financial goals.



 * Vacation. Accrual at a rate of 4 weeks annually.

 

Landauer, Inc.   2 Science Road   Glenwood, Illinois 60425-1586   Telephone:
(708) 755-7000   Facsimile: (708) 755-7011

 
 

Michael Burke

December 2, 2011

Page two

 

 

 * Non-Qualified Executive Excess Plan. Participation in the Non-Qualified
   Excess Plan at a rate of 7.5% annually. Contributions are prorated for
   employment during the first fiscal year and will be made upon Board of
   Directors approval after the end of the fiscal year for active employee
   participants.



 * Relocation. The following are all components of your relocation package.

o       Physical move- you may select your own moving company and we will
establish a direct bill relationship to cover the physical packing and moving of
your personal belongings from New York to the Chicago area.

o       Costs related to the sale of home – these costs include items such as
brokerage commissions, title transfer, deed, legal fees, and transfer taxes or
stamps.  These costs will be grossed up for income tax purposes (federal, state,
social security, and Medicare) at a mutually agreed upon rate. To be covered,
the sale of the home must be completed prior to June 30, 2013.

o       Costs related to purchase of new home – these include items such as
appraisal fees, credit reports, processing fees, settlement closing fees, title
fees, title insurance, survey fees and recording fees.  These costs will be
grossed up for income tax purposes at a mutually agreed rate. To be covered, the
purchase of the home must be completed prior to June 30, 2013.

o       Landauer will cover your temporary living/transition housing expenses
for a period of up to six months not to exceed $25,000 (until you are able to
find a more permanent residence and move the required possessions to the Chicago
area.) Such expenses would include hotel / living quarters, airfare, meals and
rental car.  Wherever possible such arrangements will be handled on a direct
bill basis.

 

Michael, this offer is contingent on:

 * Satisfactorily completing a Company provided pre-employment physical, drug
   test and background check;



 * Agreeing to and returning a signed copy of the Non-Competition and
   Confidentiality Agreement;



 * Reading and understanding the enclosed Code of Business Conduct and Ethics,
   Harassment Policy, and Insider Trading Policy and returning the signed
   acknowledgement forms also included. Signed forms may be returned via PDF
   file (email), faxed to ###-###-####, or mailed to ##### #####
   (######@###########.com) or my attention.



I have enclosed the Pre-Employment background check form that you need to
complete and return to me. The Human Resource office will also coordinate the
drug test and physical exam with you, so they will need to discuss schedules
with you.

 

 

Landauer, Inc.   2 Science Road   Glenwood, Illinois 60425-1586   Telephone:
(708) 755-7000   Facsimile: (708) 755-7011

 
 

 

Michael Burke

December 2, 2011

Page three

 

 

The management team and I are very excited about you joining the Company and
helping us realize our ambitious goals for the future. If you accept this offer,
please return a signed copy of the letter to me as soon as possible but no later
than December 15, 2011. If there are questions, please do not hesitate to call
me at ###-###-#### during the day.

 

 

Sincerely,

 

 

/s/ William E. Saxelby

 

 

William E. Saxelby

President

 

Enclosures

 

 

 

 

Accepted: /s/ Michael Burke   Date: December 21, 2011   Michael Burke      

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Landauer, Inc.   2 Science Road   Glenwood, Illinois 60425-1586   Telephone:
(708) 755-7000   Facsimile: (708) 755-7011

 

